UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8530



ISZARD BALLARD, JR.,

                                            Plaintiff - Appellant,

          versus

PARRIS GLENDENING, Governor of the State of
Maryland; RICHARD LANHAM, SR., Commissioner of
Corrections; EARL BESHEARS, Warden, E.C.I.;
RALPH LOGAN, Assistant Warden, E.C.I; LT.
CORNELIUS; R. WHITE, Officer, CO II; 12 TO 8
SHIFT, LT.,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1955-JFM)

Submitted:   May 16, 1996                   Decided:   May 31, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Iszard Ballard, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Audrey J. S. Carrion, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Ballard v. Glendening, No. CA-95-1955-JFM (D. Md. Dec. 1,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3